Citation Nr: 1607736	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a groin disability and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome.

5.  Entitlement to service connection for chronic joint pain.

6.  Entitlement to service connection for chronic muscle pain.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for sleep disturbance.

9.  Entitlement to service connection for muscle twitching.

10.  Entitlement to service connection for a respiratory disability.

11.  Entitlement to service connection for neuropathy.

12.  Entitlement to service connection for a left shoulder disability.

13.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease status post ACL repair with mild instability.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marcia L. Moellring, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991 with a prior period of active duty for training (ACDUTRA) from June 1987 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

On November 21, 2014, the Veteran requested a videoconference hearing before a member of the Board.  The Board finds it necessary to remand the case to schedule the requested hearing.

On November 21, 2014, the Veteran also submitted a timely notice of disagreement (NOD) with the RO's July 2014, rating decision that denied the Veteran's application to reopen the claim of service connection for a groin disability and denied service connection for chronic fatigue syndrome, a gastrointestinal disability, chronic joint pain, chronic muscle pain, headaches, sleep disturbance, muscle twitching, a respiratory disability, neuropathy, and a left shoulder disability.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the November 2014 NOD placed these issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a groin disability and entitlement to service connection for chronic fatigue syndrome, a gastrointestinal disability, chronic joint pain, chronic muscle pain, headaches, sleep disturbance, muscle twitching, a respiratory disability, neuropathy, and a left shoulder disability.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

2.  Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

